ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Trident Security Devices, Inc.               )      ASBCA No. 57812
                                             )
Under Contract No. W911SD-08-F-0165          )

APPEARANCE FOR THE APPELLANT:                       Mr. David E. Wasserstrom
                                                     Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Cameron R. Edlefsen, JA
                                                    MAJ Nicholes D. Dembinski, JA
                                                    CPT Evan C. Williams, JA
                                                     Trial Attorneys

                                 ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 24 July 2014



                                                 MICHAEL O'CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57812, Appeal of Trident Security
Devices, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals